DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-8 in the reply filed on 12/16/2021 is acknowledged.
Status of Claims
3. 	Claims 1, 3-8, 21-33 are pending wherein claims 1, 21, and 28 are in independent form. 
4.	Claim 1 has been amended.
5.	Claims 2, 9-20 has been cancelled. Claims 21-33 have been added newly.
Duplicate claims warning
6.	Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
		Dependent claims 3-8 and 22-27 are also substantially duplicate claims.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torvinen et al (US 20200100101 A1, hereinafter referred to as Torvinen).
		Re claim 1, Torvinen teaches a wireless device (Fig. 13, Abstract), comprising: 
	(i) at least one antenna (transceiver 1320 connected to an antenna, Fig. 13) (Fig. 13, Par 0280-0281); 
	(ii) at least one radio coupled to the at least one antenna (transceiver 1320 connected to an antenna, Fig. 13) (Fig. 13, Par 0280-0281); and 
	(iii) a processor coupled to the at least one radio (Processor, 1302, Fig. 13) (Par 0280-0281); 
	(iv) wherein the wireless device is configured to: establish a cellular link that provides access to a fifth generation core (5GC) network (establishing a communication link between the UE and 5G core network through RAN) (Fig. 4, Par 0114, Par 0127-0130, Par 0191-0201); 
	(v) establish a protocol data unit (PDU) session with a cellular network entity (AMF, UPF, Fig. 4) of the 5GC network (Fig. 4, Fig. 9A-B, 10A-C, Par 0127-0133, Par 0173-0179, Par 0182-0183, Par 0191-0201); and 

	(vii) receive a PDU session establishment accept message (PDU session establishment accept) including an indication that user plane integrity protection may be enabled (policy indicating integrity protection and/or encryption such as SMF_RUS_Pre, SMF_CUS_Dec, HN_Dec) for the PDU session from the 5GC entity (SMF/AMF) during establishment of the PDU session (Fig. 4, Fig. 9A-B, Fig. 10A-B, Fig. 11 A-B, Par 0173-0184, Par 0191-0201); and 
	(viii) determine whether user plane integrity protection may be enabled for the PDU session (indicating algorithms for integrity protection) based on the PDU session establishment accept message (PDU session establishment accept message indicating activation of UP integrity protection) (Fig. 4, Fig. 9A-B, Par 0114, Par 0191-0201).
		Claim 21 recites an apparatus performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 3, 22, 29, Torvinen teaches to receive a radio resource control (RRC) message indicating that user plane integrity protection is enabled for a data radio bearer (UP integrity protection activated for all the DRBs belonging to the PDU session); determine that the PDU session is associated with the data radio bearer (UP integrity protection activated for the DRBs belonging to the PDU session); and determine that user plane integrity protection may be enabled for 
		Re claims 8, 27, Torvinen teaches to provide assistance information associated with the PDU session (UE_RUS-Pre), wherein the assistance information indicates whether the wireless device requests user plane integrity protection for the PDU session or does not request user plane integrity protection for the PDU session (Fig. 4, Par 0106-0109, Par 0118, Par 0127-0139).
		Re claim 28, Torvinen teaches an apparatus (AMF/RAN, Fig. 15, Abstract), comprising: 
	(i) at least one processor (1502, Fig. 15) configured to cause a cellular network entity (RAN, AMF) (Fig. 15, Par 0283-0284) to:
	(ii) establish a cellular link with a wireless device (UE) that provides access to a fifth generation core (5GC) network (establishing a communication link between the UE and 5G core network through RAN) (Fig. 4, Par 0114, Par 0127-0130, Par 0191-0201); 
	(ii) establish a protocol data unit (PDU) session with the wireless device (UE) (Fig. 4, Fig. 9A-B, 10A-C, Par 0127-0133, Par 0173-0179, Par 0182-0183, Par 0191-0201); 

	(iv) transmit a PDU session establishment accept message (PDU session establishment accept) including an indication that user plane integrity protection may be enabled (policy indicating integrity protection and/or encryption such as SMF_RUS_Pre, SMF_CUS_Dec, HN_Dec) for the PDU session during establishment of the PDU session (Fig. 4, Fig. 9A-B, Fig. 10A-B, Fig. 11 A-B, Par 0173-0184, Par 0191-0201); and 
	(v) wherein the PDU session establishment accept message is usable by the wireless device in determining whether user plane integrity protection may be enabled for the PDU session (PDU session establishment accept message indicating activation of UP integrity protection) (Fig. 4, Fig. 9A-B, Par 0114, Par 0191-0201).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 23, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Torvinen as applied to claim 1 above and further in view of Li et al (US 20200336899 A1, hereinafter referred to as Li).
		Re claims 4, 23, 30, Torvinen does not explicitly disclose to provide an indication that the wireless device may establish a LTE cellular link as a secondary link to provide access to the 5GC network as part of a Dual Connectivity configuration; and receive an indication to disable user plane integrity protection for the PDU session to utilize the LTE cellular link as a secondary link to provide access to the 5GC network as part of the Dual Connectivity configuration.
		Li teaches to provide an indication that the wireless device may establish a LTE cellular link as a secondary link to provide access to the 5GC network as part of a Dual Connectivity configuration (establishing dual connectivity with ng-eNB as a secondary node (SN)); and receive an indication to disable user plane integrity protection for the PDU session to utilize the LTE cellular link as a secondary link to provide access to the 5GC network as part of the Dual Connectivity configuration (disabling/not needed user plane integrity protection when the ng-eNB (SN) does not support user plane integrity protection) (Fig. 4A-B, Fig. 5A-B, Par 0083-0084, Par 0134, Par 0137-0138, Par 0150, Par 0163-0164, Par 0178).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Torvinen by including the step to provide an indication that the wireless device may establish a LTE cellular link as a .
11.	Claims 5-7, 24-26, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Torvinen as applied to claim 1 above and further in view of Wifvesson et al (US 20190394651 A1, hereinafter referred to as Wifvesson).
		Re claims 5, 24, 31, Torvinen does not explicitly disclose to provide a request to change whether user plane integrity protection is enabled for the PDU session.
		Wifvesson teaches to provide a request to change whether user plane integrity protection is enabled for the PDU session (registration request through another radio access node (Fig. 2b) when the IPUP mode indicated by the network does not match UE preferences (Fig. 2a)) (Fig. 2a, 2b, Par 0031-0040, Par 0121, Par 0125, Par 0132, Par 0135, Par 0138-0146).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Torvinen by including the step to provide a request to change whether user plane integrity protection is enabled for the PDU session, as taught by Wifvesson for the purpose of performing “negotiation and 
		Re claims 6, 25, 32, Torvinen does not explicitly disclose to receive an indication to change whether user plane integrity protection is enabled for the PDU session in response to the request to change whether user plane integrity protection is enabled for the PDU session.
		Wifvesson teaches to receive an indication (IPUP mode indicated by the network after sending registration request through a different access network, Fig. 2b) to change whether user plane integrity protection is enabled for the PDU session in response to the request to change whether user plane integrity protection is enabled for the PDU session (registration request through a different access network, step 222, 224, Fig. 2b) (Fig. 2a, 2b, Par 0031-0040, Par 0121, Par 0125, Par 0132, Par 0135, Par 0138-0146).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Torvinen by including the step to receive an indication to change whether user plane integrity protection is enabled for the PDU session in response to the request to change whether user plane integrity protection is enabled for the PDU session, as taught by Wifvesson for the purpose of performing “negotiation and application of Integrity Protection for the User Plane during initial UE registration, handover, dual connectivity etc.”, as taught by Wifvesson (Par 0120).

		Wifvesson teaches to receive an indication that the request to change whether user plane integrity protection is enabled for the PDU session is rejected (IPUP mode indicated by the network after sending registration request through a different access network does not match UE preferences, step 228, Fig. 2b) (Fig. 2a, 2b, Par 0031-0040, Par 0121, Par 0125, Par 0132, Par 0135, Par 0138-0146).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Torvinen by including the step to receive an indication that the request to change whether user plane integrity protection is enabled for the PDU session is rejected, as taught by Wifvesson for the purpose of performing “negotiation and application of Integrity Protection for the User Plane during initial UE registration, handover, dual connectivity etc.”, as taught by Wifvesson (Par 0120).
Relevant Prior Art
		Alfano et al (US 20200259853 A1) discloses that a UE transmits a session establishment request message including user plane security capabilities of the UE and receives user plane security configuration in a PDU session establishment response message (Fig. 5, Par 0126-0142).


Conclusion
  
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473